NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



                United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted September 26, 2013*
                                  Decided September 26, 2013

                                            Before

                                WILLIAM J. BAUER, Circuit Judge 

                               RICHARD D. CUDAHY, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 13‐1442

COREY THOMAS,                                    Appeal from the United States District
    Movant‐Appellant,                            Court for the Western District of
                                                 Wisconsin.
      v.
                                                 No. 12‐cv‐269‐bbc
UNITED STATES OF AMERICA,
     Respondent‐Appellee.                        Barbara B. Crabb,
                                                 Judge.

                                          O R D E R

      Corey Thomas was convicted after a jury trial for his role in two bank robberies
committed during a brief period. After we upheld his convictions and 348‐month
sentence on direct appeal, United States v. Beck, 625 F.3d 410 (7th Cir. 2010), Thomas



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. The appeal is thus submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1442                                                                            Page 2

filed a collateral challenge claiming that his trial lawyer was ineffective, see 28 U.S.C.
§ 2255. The district court rejected that claim but issued a certificate of appealability
allowing Thomas to pursue the claim on appeal. His allegations about trial counsel’s
performance are, for the most part, frivolous.

       As recounted in our prior opinion, Thomas entered a Bank Mutual branch in
Madison, Wisconsin, with Prince Beck and Jarrell Murray and stole $5,000. Thomas’s
fingerprints were found on the robbers’ abandoned getaway car. While authorities
investigated that robbery, the three men plotted with Michael Simmons and
Lamar Liggons to rob another bank. Simmons agreed that his van would serve as the
getaway vehicle and lent Beck a handgun. The five men traveled in the van to a branch
of U.S. Bank, also in Madison. En route Thomas bought gloves at a convenience store.
Everyone except Simmons donned masks and the gloves. Simmons, who is paralyzed
and confined to a wheelchair, entered the bank first and feigned interest in opening an
account. The others then rushed inside and demanded money from bank employees
(Liggons now had Simmons’s handgun). A surveillance video introduced at trial
recorded images of Thomas’s mask slipping, revealing his forehead.

      The robbers got away with more than $130,000, but success was fleeting. Simmons
was deserted by his comrades and quickly arrested. Police found his abandoned van and
recovered the packaging from the gloves with Thomas’s fingerprints.

       The other men split up. The day after the robbery, Thomas went with a used‐car
dealer to an auto auction in Fond du Lac, Wisconsin, and handed over more than $6,000
in mostly $100 bills to buy a used Lincoln. (During the previous two months, Thomas
had been unemployed except for two weeks when he worked at a factory.) He was
driving the Lincoln back to Madison when police descended. The car dealer was in his
own car. The officers had learned the number to Thomas’s cell phone and tracked the
phone to Fond du Lac. Thomas was carrying the phone and about $13,000 in currency.
The dealer had ownership documents for the Lincoln in his car. 

      Meanwhile, Simmons needed money for bail and several times used a jail
telephone to converse with Beck. The calls were recorded and played for the jury.
Simmons and Beck discussed the robbery in transparent code. For example, they talked
about what to do with the “bread” and the possibility that the obstruction‐of‐justice
charge for which Simmons had been arrested could be “upgraded.” But the two did not
mention Thomas beyond Beck saying that he had been arrested and taken to jail. No
one came forward with bail money. 
No. 13‐1442                                                                            Page 3

       Thomas was charged with conspiring to rob, and with robbing, both banks.
See 18 U.S.C. §§  371, 2113. He also was charged with brandishing a firearm during a
crime of violence. See id. § 924(c)(1)(A)(ii). His lawyer moved to suppress on Fourth
Amendment grounds not only the cell phone and currency found on Thomas but also
the documents recovered from the auto dealer’s car. Counsel additionally argued that
what the police had learned from interviewing the dealer should be excluded as
poisoned fruit. After filing the motion, however, counsel discussed only the phone and
currency and convinced the district court to suppress those items.

      Murray, Simmons, and Liggons pleaded guilty; the latter two testified for the
government at the trial of Thomas and Beck. Both testifying codefendants identified
Thomas as a fellow robber. On cross‐examination Thomas’s lawyer impeached
Simmons with, among other statements, his inconsistent accounts about when he gave
the handgun to Beck for use in the second robbery.

        During closing argument the prosecutor highlighted the testimony from
Simmons and Liggons as well as the video of Thomas’s mask slipping. Drawing the
jury’s attention to a frame depicting the robber’s forehead and comparing it to a
photograph of Thomas’s head, the prosecutor asserted: “That’s the distinctive brow I’m
talking about. It’s entirely consistent with the identification by Mr. Liggons and
Mr. Simmons.” The jury acquitted Thomas of the first bank robbery but found him
guilty on the remaining counts.

       Thomas’s postconviction claim about trial counsel rests on the premise that
counsel should have objected to the prosecutor’s comment about his distinctive brow
and also should have challenged the admission of the ownership documents for the
Lincoln and the car dealer’s testimony, the recordings of Beck and Simmons talking on
the phone, and the allegedly coerced testimony from Simmons about when he gave his
gun to Beck. None of these omissions is significant.

        We start with the evidence that Thomas says should have been challenged by
trial counsel. First, concerning the documents found in the auto dealer’s car, that vehicle
did not belong to Thomas, and neither was he driving or riding in it. Without a
reasonable expectation of privacy in the car, Thomas could not challenge its search or
the fruits of that search. See Rawlings v. Kentucky, 448 U.S. 98, 105–06 (1980); United States
v. Carlisle, 614 F.3d 750, 758–59 (7th Cir. 2010); United States v. Duprey, 895 F.2d 303,
309–10 (7th Cir. 1989). And counsel could not have been deficient in refraining to
No. 13‐1442                                                                         Page 4

pursue a doomed argument. See Kimmelman v. Morrison, 477 U.S. 365, 382 (1986); Ebert v.
Gaetz, 610 F.3d 404, 411 (7th Cir. 2010).

        Second, Thomas assumes that introducing the recorded phone conversations
between Beck and Simmons violated the Confrontation Clause as interpreted in Bruton
v. United States, 391 U.S. 123 (1968). That decision holds that introducing a nontestifying
codefendant’s out‐of‐court confession violates the Confrontation Clause if the
confession directly incriminates the defendant on trial. Id. at 127–28. Although their
thinly veiled references to the second bank robbery incriminated the speakers, Beck’s
statements during the phone conversations did not amount to a confession elicited by
police during a custodial interrogation. For that reason, Bruton is irrelevant, a point
overlooked by the government and the district court. See Dutton v. Evans, 400 U.S. 74, 87
(1970) (distinguishing Bruton from situation where nontestifying defendant’s statements
were made in context other than inherently coercive setting of custodial interrogation
by police); United States v. York, 933 F.2d 1343, 1362–63 (7th Cir. 1991) (same); United
States v. Dale, 614 F.3d 942, 956 (8th Cir. 2010) (same); Hill v. Hofbauer, 337 F.3d 706,
715–17 (6th Cir. 2003) (same). Further, Beck’s statement relaying that Thomas had been
arrested was not hearsay because it was not offered to prove the fact of Thomas’s arrest.
See FED. R. EVID. 801(c); United States v. York, 572 F.3d 415, 427 (7th Cir. 2009); United
States v. Thomas, 453 F.3d 838, 845 (7th Cir. 2006). The government had no reason to put
on evidence that Thomas had been arrested; he obviously had—he was on trial. Thus,
we cannot fault Thomas’s lawyer for not objecting.

       Third, Thomas maintains that the government, unchallenged by his lawyer,
coerced Simmons to testify falsely about giving Beck the gun used in the second
robbery. According to Thomas, Simmons’s story about when the gun was given to Beck
shifted between his statements to investigators, his grand‐jury testimony, and his trial
testimony. Thomas speculates that the government pressured Simmons to go with the
version elicited at trial, but does not explain how his lawyer would or should have
known about this alleged coercion. Counsel cannot be deficient in not objecting to an
impropriety he had no way of discovering. See Gardner v. United States, 680 F.3d 1006,
1010 (7th Cir. 2012); Koons v. United States, 639 F.3d 348, 354 (7th Cir. 2011). More
importantly, the timing of the handoff of the gun from Simmons to Beck is a collateral
issue that does not directly relate to Thomas’s guilt or innocence, and so any
inconsistencies are of no moment. See Simental v. Matrisciano, 363 F.3d 607, 615 (7th Cir.
2004); Tayborn v. Scott, 251 F.3d 1125, 1131 (7th Cir. 2001). If Thomas’s goal is to
undermine his § 924(c) conviction—which rests on Liggon’s brandishing the gun during
the robbery—he achieves nothing by trying to distance himself from the gun. The jury
No. 13‐1442                                                                              Page 5

was instructed on coconspirator liability, see Pinkerton v. United States, 328 U.S. 640,
646–47 (1948), so Thomas is on the hook for Liggon’s possession of the gun, no matter
its source. See United States v. Walker, 673 F.3d 649, 655 (7th Cir. 2012); United States v.
Simmons, 581 F.3d 582, 587–88 (7th Cir. 2009).

       What is left is Thomas’s assertion that his attorney should have objected to the
prosecutor’s comment during closing argument that the robber whose mask slipped in
the video had the same “distinctive” brow as Thomas. But the prosecutor did nothing
more than invite the jury to compare the video with a photograph of Thomas. The
characterization of the brow as “distinctive” and the inference that Thomas is the robber
depicted in the video both rest on evidence that the jurors had seen and could evaluate
for themselves. See United States v. Morris, 498 F.3d 634, 643 (7th Cir. 2007); United States
v. Carrera, 259 F.3d 818, 829 (7th Cir. 2001); United States v. Cole, 41 F.3d 303, 310 (7th Cir.
1994) (rejecting contention that prosecutor acted improperly in characterizing
defendant’s handwriting as “distinctive” and suggesting that it matched handwriting
on documents in evidence).

       Thomas also says that his attorney should have challenged the prosecutor’s
statement that the video is consistent with Simmons’s and Liggons’s identification of
Thomas. In Thomas’s view the prosecutor inappropriately vouched for Liggons and
Simmons. But the prosecutor did not offer his own, unsupported personal opinion that
Liggons and Simmons had told the truth; his statement was grounded in the evidence
presented. See United States v. Nunez, 532 F.3d 645, 654 (7th Cir. 2008); United States v.
Johnson, 437 F.3d 665, 673–74 (7th Cir. 2006).

      At all events, even if trial counsel made mistakes, any misstep could not have
prejudiced Thomas. See Strickland v. Washington, 466 U.S. 668, 687 (1984). As we noted in
Thomas’s direct appeal, the government had a strong case, which included (as the
prosecutor reminded the jury in closing argument) Thomas’s finger prints on the
getaway vehicle from the first robbery and the packaging from the gloves in the second.
And his purchase of the Lincoln with $100 bills a day after the second bank robbery
could not have been lost on the jury. Beck, 625 F.3d at 415, 421.

                                                                                  AFFIRMED.